Order, granting examination before trial, unanimously affirmed, with $10 costs and disbursements to the respondent. Of course we do not now decide, as we may not, which parts of the testimony adduced upon the examination will be admissible upon the trial, or what would be the legal effect of such testimony. All of those matters will be for the trial court to *767determine. Moreover, insofar as defendant is required to produce documents, we construe the notice not to require the production of any confidential reports to defendant by defendant’s physicians or any reports by defendant’s investigators, made after the death of the insured. The date for the examination to proceed shall be fixed in the order. Settle order on notice. Concur — Breitel, J. P., Botein, Cox, Frank and Bergan, JJ.